Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00442-CR

                             Roberto Gonzalez MARTINEZ,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                 From the County Court at Law No. 1, Webb County, Texas
                          Trial Court No. 2010-CRB-000057-L1
                     Honorable Alvino (Ben) Morales, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED March 5, 2014.


                                            _____________________________
                                            Sandee Bryan Marion, Justice